department of the treasury internal_revenue_service te geeo examinations - commerce street mc 4920dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date may taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail -return receipt requested dear operating under the name ’ and or a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx our adverse determination was made for the following reasons of of the people the community organizations described in sec_50 c of the code must be organized and operated exclusively for the promotion of the common good and general welfare these organizations bring about civic betterment and social improvements that affect a whole community rather than a private group of citizens our examination of your activities and finances revealed that your operations are not conducted exclusively for the common good and social welfare of the community as a whole therefore you are not operated for an exempt_purpose as described in sec_501 c of the code operations the of contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number ee form tax_year s ended june 20xx person to contact id number contact numbers manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mary a epps director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit 886-a form rev date name of taxpayer explanations of items tax identification_number year period ended 20xx issue whether the tax-exempt status of exclusively for social welfare purposes the post should be revoked because it is not operated facts exempt status the post received an exemption_letter dated july 19xx from c of the internal_revenue_code the group number was xxxx that indicated it was part of a group exemption under section on february 20xx the post received letter from the internal_revenue_service the service letter stated that the post was no longer a subordinate in a revoked group ruling letter also informed the post that it could hold itself out as exempt if it met the requirements of the internal_revenue_code the form_990 return of organization exempt from income_tax for fiscal years ending june 20xx june 20xx and june 20xx showed the post checked that it’s tax exempt status i sec_501 c the post’s quartermaster filed the form_990 returns the quartermaster is a licensed public accountant in the state of and an enrolled_agent with the service the quartermaster contacted the service in 20xx regarding the group ruling revocation notice the quartermaster was advised by the service to continue to file the form_990 the quartermaster reported the post’s exempt status a sec_501 c in error due to a misunderstanding between the state of and federal rules operations and activities the post facility consists of the catalog number 20810w form 886-a publish no irs gov page the club is located at and operates a bar and gaming operation that is open to the public the post also offers regular bingo twice a month from october through may at the club the post members volunteer for the bingo activity the post also offers raffles live poker and sports betting all proceeds are distributed back to the winners the post bar and gaming operations are open to the public six days a week from a m to p m the operating hours may extend to a m if patrons are present the service toured the post on wednesday december 20xx the service observed the outside of the post has a sign painted on the building that says public welcome see attachment sec_1 and the service observed the post meeting room the bar manager's office storage areas a bar that served alcohol soft drinks and snacks a pool table betting board atm machine juke box and department of the treasury-internal revenue service the club which the post also calls the schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx seven gaming machines the gaming machines offered many games under keno poker and reel which is similar to a slot machine a patron chooses a game to play and inserts money directly into the machine if the player wins a cash prize the machine issues the player a credit that he or she can redeem at the bar the machine payouts do not exceed dollar_figurexxx per play per the state of not required to issue forms w2-g pay back-up_withholding or excise_taxes regulations the post was prior to the year 20xx the post limited access to the public through a sign- in sheet however the post discontinued using the sign-in sheet when it learned that it owned its state fraternal license since the post was not required to have a sign-in sheet for its state license the post assumed it was not required to have a sign-in sheet for federal purposes the post regularly prepares a the service reviewed the report for the period of december 20xx through november 20xx the post reported xxx community hours during this period and that it spent dollar_figurex xxx on community projects the report showed the post completed xx community projects the projects consisted of bingo_games and free meals aiding others through the national program’s report to declare its community activities farmers and churches the post also assisted home and youth programs during this same period the post performed over x xxx hours in its bar and gaming activities the post is in compliance with all state and local license regulations for alcohol and gaming the post had a profit sharing contract with machines from them operations and produced weekly gaming activity reports that reconciled to the post's financial records the post received xx percent of the gross revenue before applicable taxes performed weekly audits of the gaming and leased its gaming the post employs only bartenders which includes a bar manager during the years 20xx and 20xx the post employed xx bartenders the post had high turnover and had to refill positions the post attempts to retain bartenders and encourages employees to help the post become profitable through its profit sharing arrangement the profit sharing plan is directed to the post’s employees and states profit sharing net_operating_loss catalog number 20810w form 886-a the profit publish no irs gov page the post verified a net_operating_loss nol of dollar_figurexx xxx that is available against its net profit related to operations the net profit for the examination year ending june 20xx is dollar_figurexx xxx the post used all of its prior nols and does not need to carry back the following chart shows when the nol’s became available how they were used and the amount currently available profit sharing was included on the employees’ form w2 applicable taxes were paid the higher the bar’s profit the higher the employee’s share of department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx unsorbed net_operating_loss date 20xx 20xx amount balance xx xxx xx xxx xx xxxx x xxx 20xx 20xx x xxx x xxx xx xx xx xxx 20xx xx xxx x xxxx nol available 20xx 20xx operations profit available nol 20xx xx xxx xx xxx xx xxx income and expenses the charts below show the sources of income for the current_year income sources are similar for at least xx prior years current_year operations income xx xxx xx xx xxx xx x xxx xx xxx xxx xx xxx xx x xxx xx xxx xx xxx xx xxx xxx xx xx xx beer sales mixed drinks liquor sales miscellaneous income sales- video gambling sales - live poker fundraiser jukebox pool boards funeral detail atm fee income form 886-a catalog number 20810w interest_income donations received total operations income current_year non operations income state nat'l dues income xxx xx xx xx total non-operations income xxx xx page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number the charts below show the expenditures_for the current_year expense types are similar for at least xx prior years year period ended 20xx current_year operations expenditures type of expense beer wine mixed drinks liquor gambling payouts fees jukebox pool table payroll expense miscellaneous operations amount xx xxx xx xx xxx xx xxx xxx xx x xxx xx xx xxx xx xx xxx xx total operations expense xxx xxx xx current_year non-operations expenses state nat'l dues expense xxx xx sec_1 c of the federal tax regulations the regulations provides that an organization may be exempt as an organization described in sec_501 if it is not organized for profit and it is operated exclusively for the promotion of social welfare sec_501 of the internal_revenue_code the code’ provides for exemption from federal_income_tax for civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare xxx xx law total non-operations expenses catalog number 20810w - page__4 form 886-a publish no irs gov sec_1 c of the regulations provides that being operated exclusively for social welfare means that an organization is primarily engaged in promoting in some way the common good and general welfare of the people of the community in revrul_66_150 1966_1_cb_147 a subsidiary of a veterans organization whose primary purpose was operating social facilities for members and bona_fide guests including a bar restaurant and game room was denied exemption under sec_501 of the code that revenue_ruling reasoned that for an organization to be exempt under sec_501 of the code it must be operated primarily for the purpose of bringing about civic betterments and social improvements revrul_66_150 concluded that a n organization is not operated primarily department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date name of taxpayer tax identification_number year period ended 20xx for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members in revrul_68_46 1968_1_cb_260 a war veterans’ organization did not qualify for exemption from federal_income_tax under sec_501 of the code because it was primarily engaged in renting a commercial building and operating a public banquet and meeting hall having bar and dining facilities in revrul_60_324 1960_2_cb_173 the service stated that w hile the regulations indicate that a club may lose its exempt status if it makes its facilities available to the general_public it does not mean that any dealings with outsiders will automatically cause a club to lose its exemption a club will not lose its exemption merely because it receives some income from the general_public that is persons other than members and their bona_fide guests or because the general_public may occasionally be permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members revproc_71_17 1971_1_cb_683 provides the impact of an organization's nonmember the revenue_procedure gross_receipts on its exempt status under sec_501 of the code provides that a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of a club's facilities by the general_public the revenue_procedure went on to provide a safe_harbor for organizations serving the general_public as an audit_standard the gross_receipts derived from the general_public alone will not be relied upon by the service if annual gross_receipts from the general_public for use of the club's facility is dollar_figure or less or if more than dollar_figure where gross_receipts from the general_public for use is five percent or less of total gross_receipts of the organization revproc_71_17 1971_1_cb_683 defines the term general_public as persons other than members or their dependents or guests for an organization exempt under sec_501 c of the code section dollar_figure of revproc_71_17 provides four instances in which nonmembers are assumed to be the guests of the members the assumptions include where a group of eight or fewer individuals at least one of whom is a member uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member's employer where percent or more of a group using club facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided payment for such use is received by the club directly from one or more of the members or the member's employer catalog number 20810w - page_5 form 886-a publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form ren jamey explanations of items name of taxpayer tax identification_number payment by a member's employer will be assumed to be for a use that serves a direct business objective of the employee-member year period ended 20xx in all other situations a host-guest relationship will not be assumed but must be substantiated court cases in 111_f2d_6 2nd cir cert_denied 311_us_674 61s ct 85_led_434 the second circuit upheld the board_of_tax_appeals determination that a social_club was not exempt because a substantial amount of its income was received from the general_public west side tennis club was organized to provide tennis facilities for the use and enjoyment of its members the facilities were only available to members for most of the year the club hosted annual national championship tennis matches however that were open to the general_public the club shared in the ticket proceeds from these matches the second circuit upheld the board_of_tax_appeals determination that the national championship matches were a substantial and profitable business which jeopardized the club's exemption in 615_f2d_600 3rd cir the third circuit upheld the commissioner's determination that a social_club failed to qualify for exemption from income_tax as exempt under sec_501 of the code because it was operated for business and not for the pleasure and recreation of its members the pittsburgh press club was organized for the purpose of providing a professional and social meeting place for its members during the years under exam however the pittsburgh press club hosted several functions for nonmember outside groups although each such group had been member sponsored based on the amount of nonmember revenues dollar_figure of nonmember receipts as well as the percentage of those revenues to percent of gross_receipts the third circuit upheld the revocation stating that the exemption from federal_income_tax for sec_501 exempt_organizations is to be strictly construed the court stated that such strict construction cannot be reconciled with the fact that a substantial amount of the club's activities and income consisted of nonmember functions and nonmember income therefore the court held revocation of its exemption was proper issue whether the tax-exempt status of taxpayer’s position the post agrees that it no longer qualifies for exempt status under sec_501 c of the code and is considering whether it will sign form_6018 the post should be revoked because it is not operated exclusively for social welfare purposes department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx government’s position veterans’ organizations can be described under sec_501 of the code not because of the composition of their membership but because they are engaged primarily in activities which promote social welfare purposes this is in contrast to war veteran’s organization exempt under sec_501 of the code which are required to meet specific requirements concerning the composition of their membership unlike sec_501 exempt status veterans’ organizations the provision of social and recreational activities for members of an sec_501 exempt status veterans’ organization is not an exempt_purpose activity even if such members are veterans there are no membership requirements under sec_501 of the code exemption is based solely on the type of activities conducted membership requirements can be set by the post or its central organization and include any category of members that is allowed by its charter social welfare activities social welfare activities include promoting sponsoring and participating in patriotic activities such as fourth of july parades school flag day ceremonies and junior rotc groups assisting needy and disabled veterans widows or orphans of deceased veterans as well as conducting hospital visits driving the sick and disabled to the hospital or to medical facilities recycling adopting a road for clean up purposes and sponsoring a youth baseball team or other youth groups are also social welfare activities the social welfare activities listed above are not exclusive the post demonstrated that it was involved in social welfare activities however the hours spent on community activities were minimal bar and gambling activities conducted by veterans organizations exempt under sec_501 do not promote the social welfare of the community regardless of whether members or nonmembers participate in them because they do not promote the general welfare of the community as required under sec_501 there is nothing inherently beneficial to the community from having gambling activities available in fact many sectors of the community might consider it detrimental as is evidenced by the fact that in most jurisdictions gambling activities are either illegal or severely limited revrul_66_150 1966_1_cb_147 provides that a subsidiary of a veterans organization whose primary purpose was operating social facilities for members and bona_fide guests including a bar restaurant and game room was denied exemption under sec_501 that revenue_ruling reasoned that for an organization to be exempt under sec_501 it must be operated primarily for the purpose of bringing about civic betterments and social improvements operation of a bar restaurant and game room are not social welfare activities under sec_501 c form 886-a catalog number 20810w - page_7 publish no irs gov department of the treasury-internal revenue service year period ended 20xx 886-a schedule number or exhibit form rev janusry explanations of items name of taxpayer tax identification_number public use of facilities in revrul_68_46 1968_1_cb_260 a war veterans’ organization did not qualify for exemption from federal_income_tax under sec_501 because it was primarily engaged in renting a commercial building and operating a public banquet and meeting hall having bar and dining facilities likewise the post is operating a public bar that also includes public gaming operations in revrul_60_324 1960_2_cb_173 the service stated that a club would not lose its exemption for receiving some income from the public as long as the involvement with the general_public was occasional and incidental conversely the post's involvement with the public is daily with the exception of sundays and its income from the public is the basically of its revenue in 111_f2d_6 2nd cir the second circuit upheld the board_of_tax_appeals determination that a social_club was not exempt because a substantial amount of its income was received from the general_public likewise a substantial amount of the post’s income was received from the general_public less than x income is from member dues and other non-operations income percent of the post's the post spends most of its time operating the bar and gaming activities the post spent xxx hours performing community activities in comparison to over x xxx hours operating the bar and gaming similarly the post's income is exclusively from the bar and gaming activities income from club related operations was over dollar_figurexxx xxx conversely the amount of income received from dues is less than dollar_figurexxx less than x of the post’s income is from activities that are not related to the bar and gaming business likewise the post’s expenditures are exclusively related to the bar and gaming operations expenditures related to the club operations were over dollar_figurexxx xxx however expenditures on operations not related to the club are less than dollar_figurexxx although the business operations show a net_loss for manner and is working towards making the activity profitable the post also shows its intention to operate a for profit business by the type of income and expenditures it has its contractual profit split with additionally the post is open to the public for at least xx hours a day paid employees performing the operations xx years the post operates the club in a business-like and its employee profit sharing arrangement days a week and has x of the past in 615_f2d_600 3rd cir the third circuit upheld the commissioner's determination that a social_club failed to qualify for exemption from income_tax as an organization exempt under sec_501 of the code because it was operated for business and not for the pleasure and recreation of its members the determining factor was the amount of non-member receipts from the public not the number of years with or without a net profit department of the treasury-internal revenue service form 886-a catalog number 20810w - page_8 publish no irs gov schedule number or exhibit form 886-a fen jeneny explanations of items name of taxpayer tax identification_number year period ended 20xx the conduct of business with the general_public in a manner similar to for-profit organizations does not promote the accomplishment of social welfare purposes however such conduct of business with the general_public on a for profit basis does not preclude exemption under sec_501 of the code so long as such business with the general_public along with any other activities that do not promote social welfare purposes are not the primary activities of the organization however the post is conducting business with the public as its primary activity unfair business competition the post showed a profit for its gaming activities for the years 20xx through 20xx the post also received income from liquor non-alcoholic drinks snacks jukebox pool and boards play but did not show a profit during the same years from these activities the post determined that the gaming activity subsidized the bar activity has a population of approximately xxx persons an internet search showed additionally in there is at least one for-profit corporation called the other businesses operate bar drink services in legal for-profit business in the state of gaming operations within xx miles of local bar and gaming businesses that are required to pay income_tax gaming is also allowable as a an internet search showed there are over xx the club is in unfair competition with any not exempt under sec_501 c of the code the post ceased being included in the group ruling under group xxxx in the year 20xx afterwards the post self-declared its exempt status on form_990 the post did not self-declare as a sec_501 c exempt_organization on any of the post's prior returns the service reviewed an organization cannot self-declare as a sec_501 c organization it must obtain a determination from the service that it is recognized under the c exempt status additionally the post failed to maintain records to delineate between income derived from members and non-members the bar and gaming activities were conducted in a commercial manner public operations were not irregular the post is not exempt under section c of the code conclusion catalog number 20810w form 886-a -page_9 the tax exempt status of the post should be revoked since the post is not exclusively operated for social welfare purposes operating a bar or gaming operation for members or for the public does not promote social welfare as required under sec_501 c of the code additionally the post does not have a valid exempt status under sec_501 the post did not account separately for member and non-member income and it did not receive a determination that it was recognized under the sec_501 of the code the post cannot self-declare it is exempt under sec_501 c the post may apply for any veteran’s exempt status for which publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date name of taxpayer tax identification_number year period ended 20xx activities by filing form_1024 it qualifies once it is no longer operating the application_for recognition of exemption under a form 886-a catalog number 20810w - page_ publish no irs gov department of the treasury-internal revenue service
